Appellant was convicted in the circuit court under an indictment charging a misdemeanor. The evidence was ample in support of the verdict. It appears, however, that a previous prosecution for the identical offense had been instituted in the justice court, and was there dismissed; and this is relied on as a bar to the judgment and sentence in the present case.
The judgment entered by the justice of the peace is as *Page 235 
follows: "This cause was dismissed for the lack of evidence."
It will be at once observed that it cannot be told from this cryptic entry whether the case was dismissed because no evidence was produced, which would be a dismissal for want of prosecution, or whether evidence was introduced but was found lacking in probative force. Oral testimony was received by the circuit court, without objection and without dispute, which showed that no evidence whatever was introduced in the justice court, and that in fact the cause was dismissed for want of prosecution. We lay this aside as if objection had been made and sustained.
Liberal rules of interpretation must of necessity be applied to judgments of justices of the peace, Ladnier v. Ladnier, 64 Miss. 368, 372, 1 So. 492, and mere matters of form will not invalidate them. At the same time they must in substance fulfill the requirement, applicable to all courts, that a judgment shall be reasonaby definite and certain. 35 C.J. 656, and authorities under note 42. See, aso, 31 Am. Jur. 753, 754. The quoted judgment fails to meet this test and is not sufficient to sustain the plea of former acquittal.
Affirmed.